OPINION — AG — ** EDUCATIONAL CLASSROOM SIZE ** THE PROVISIONS OF 70 O.S. 18-113 [70-18-113], PERTAINING TO CLASS SIZE ARE NOT APPLICABLE TO KINDERGARTEN CLASSES. A SCHOOL SYSTEM MAY 'NOT', CONSISTENT WITH THE PROVISIONS OF 70 O.S. 18-113 [70-18-113], COMBINE STUDENTS OF THE SECOND AND THIRD GRADES INTO A CLASSROOM EXCEEDING THE PER CLASS OR PER TEACHER LIMITS PROVIDED THEREIN. (AVERAGE DAILY ATTENDANCE, STUDENT RATIO, FOUNDATION PROGRAM AID, INCENTIVE AID, STATE DEPARTMENT OF EDUCATION) CITE: ARTICLE X, SECTION 10, 70 O.S. 18-113 [70-18-113], ARTICLE X, SECTION 9(A) (JOE C. LOCKHART)